Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Fox on May 10, 2021.
	The application has been amended as follows: 
Claim 1, line 13, “and” has been deleted.
Claim 1, line 16, “the second piston.” has been deleted and replaced with 
---the second piston;
	 a tension detection component; 
	a third hydraulic sub-cylinder arranged on the hydraulic cylinder body and communicated with the hydraulic cylinder; and 
	a third piston disposed corresponding to the third hydraulic sub-cylinder, 
	wherein the tension detection component is disposed on a piston rod of the third piston.--.
Claims 13 and 14 have been cancelled.
Claim 15, line 1, “Claim 13” has been replaced with --Claim 1--.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the claimed combination of a pull rope head fixing apparatus of independent claim 1, particularly the third hydraulic sub-cylinder and the tension detection component arranged on a piston rod within said third hydraulic sub-cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654